DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 6/3/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/19 and 10/2/19 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 5/29/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 9, 11-12, 14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al., US 4997726 (hereinafter, Akiyama).
As to Claim 1:
	Akiyama discloses a cross-flow fuel cell interconnect (see “… separators… 5B… direction perpendicular to that of the ribs of the cathode gas chamber…”, Col. 5, lines 49-65; Col. 6, lines 15-30; Col. 6, line 57-Col. 7, line 2), comprising:
fuel inlets and outlets that extend through the interconnect adjacent to opposing first and second peripheral edges of the interconnect/separator (see “… a plurality of passages (17) separated by ribs (18) extending in parallel in the direction of the flow of the anode gas…”, Col. 4, line 65-Col. 5, line 9; Col. 5, lines 35-65; Fig. 4); 
an air side comprising:
an air flow field comprising air channels that extend in a first direction, from a third peripheral edge of the interconnect to an opposing fourth peripheral edge of the interconnect (see “… a plurality of cathode gas passages (7) separated by ribs (8)…”, Col. 4, lines 49-63; Col. 5, lines 16-28; Fig. 4); and
(see “… 20 sealing materials…”, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6 – Figs. 5-6 show clearly the sealing materials around the two opposing sides of the air flow field and the fuel flow field and also in the perimeter of both flow fields as well); and
a fuel side opposing the air side (Figs. 4-6), the fuel side comprising:
a fuel flow field comprising fuel channels that extend in a second direction substantially perpendicular to the first direction, between the fuel inlets and outlets (see “… a plurality of passages (17) separated by ribs (18) extending in parallel in the direction of the flow of the anode gas…”, Col. 4, line 65-Col. 5, line 9; Col. 5, lines 35-65; Fig. 4); and 
a perimeter seal surface surrounding the fuel flow field and the fuel inlets and outlets (see “… 20 sealing materials…”, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6 – Figs. 5-6 show clearly the sealing materials around the two opposing sides of the air flow field and the fuel flow field and also in the perimeter of both flow fields as well).

    PNG
    media_image1.png
    566
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    865
    537
    media_image2.png
    Greyscale


	Akiyama discloses comprising dielectric layers disposed on the riser seal surfaces (see “… the surfaces of the gas separators… are coated by protective ceramic coatings… Al.sub.2 O.sub.3… ceramic coatings…”, Col. 2, lines 62-66; Col. 3, lines 19-42).
As to Claim 5:
	Akiyama discloses the dielectric layers comprise a corrosion-tolerant glass or alumina (see “… the surfaces of the gas separators… are coated by protective ceramic coatings… Al.sub.2 O.sub.3… ceramic coatings…”, Col. 2, lines 62-66; Col. 3, lines 19-42).
As to Claim 9:
	Akiyama discloses the edges of the fuel inlets and outlets are chamfered/circular edge/circular (see Fig. 4).
As to Claim 11:
	Akiyama discloses a fuel cell stack, comprising:
	cross-flow interconnects of claim 1 stacked over one another (see Fig. 4; and claim 1 above); 
fuel cells (1A, 1B) disposed between the interconnects (5B), facing the fuel and air flow fields of adjacent interconnects (see Fig. 4),
	a fuel inlet riser at least partially defined by the fuel inlets and configured to provide fuel to the fuel flow fields (20 sealing materials, Fig. 5-6 – the sealing materials are placed in the grooves 21 as shown in Figure 4);
a fuel outlet riser at least partially defined by the fuel outlets and configured to receive anode exhaust from the fuel flow fields (20 sealing materials, Fig. 5-6 – the sealing materials are placed in the grooves 21 as shown in Figure 4.  Note that there are at least two sealing materials disposed around the fuel inlet and fuel outlet);
(20 sealing materials, Fig. 5-6 – the sealing materials are placed in the grooves 21 as shown in Figure 4); and
perimeter seals disposed on the perimeter seal region of each interconnect and configured to prevent air from entering the fuel flow fields (see “… 20 sealing materials…”, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6 – Figs. 5-6 show clearly the sealing materials around the two opposing sides of the air flow field and the fuel flow field and also in the perimeter of both flow fields as well).
As to Claim 12:

    PNG
    media_image3.png
    488
    609
    media_image3.png
    Greyscale

	Akiyama discloses each fuel cell comprises: 
(see “a solid electrolyte layer (2)…”, Col. 4, lines 30-43, Figs. 1-2, 9);
a cathode covering a first surface of the electrolyte and facing the air flow field of the first interconnect (see Fig. 1, 9); and
an anode covering an opposing second surface of the electrolyte and facing the fuel flow field of the second interconnect (Fig. 1, 9), wherein,
adjacent manifold seals contact portions of the first surface of the electrolyte that are not covered by the cathode (see sealing materials 20 shown in Fig. 11, Col. 5, lines 10-15), and
each fuel cell further comprises an electrolyte reinforcement layer that extends from the anode and overlaps with the manifold seals in a stacking direction of the interconnects (see ceramic coatings shown in Fig. 11, Col. 7, lines 42-57), wherein:
the fuel cells comprise solid oxide fuel cells (Abstract):
the electrolyte reinforcement layer comprises a ceramic material (see ceramic coatings shown in Fig. 11, Col. 7, lines 42-57).
Regarding the coefficient of thermal expansion of the interconnector, it is noted that the thermal expansion is a characteristics of the material of the interconnector and the fuel cells and the interconnector is made of heat resisting alloys which inherently resist the claimed thermal expansion (Col. 2, line 62-Col. 3, line 6).  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."
As to Claim 14:
(see Fig. 9).

    PNG
    media_image4.png
    488
    609
    media_image4.png
    Greyscale

As to Claim 22:
	Akiyama discloses comprising curved ceramic baffle plates disposed on opposing sides of the fuel cells tack that curve around edges of the fuel cell stack (see side wall 9 as shown in Figure 10-11 and 4 – the edge of the side wall surrounds the separator and the fuel cell forming the baffle structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, as applied to claims 1, 2, and 23 above, and further in view of Darga, US 20140127604.
Ass to Claim 3:
	Akiyama discloses each dielectric layer is C-shaped and covers a portion of a corresponding riser seal surface adjacent to the outer perimeter of the interconnect, or each dielectric layer is D-shaped and completely covers the corresponding riser seal surface (see Fig. 5-6);

    PNG
    media_image5.png
    865
    537
    media_image5.png
    Greyscale

	wherein each dielectric layer comprises an alumina layer (see “… the surfaces of the gas separators… are coated by protective ceramic coatings… Al.sub.2 O.sub.3… ceramic coatings…”, Col. 2, lines 62-66; Col. 3, lines 19-42– regarding the limitation of how the alumina layer is formed, it is noted that Akiyama has disclosed the same alumina layer as the claimed layer.  Thus, it is noted that a method limitation incorporated into a product claim does not patentable distinguish the product because what is given patentably consideration is the product itself and not the manner in which the product was made. Therefore, the patentability of a product is independent of how it was made. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113).
	However, Akiyama does not disclose the coating layer having the claimed LSM material.
	In the same field of endeavor, Darga also discloses an interconnector for a fuel cells stack (Abstract) having the plurality of ribs and channels [0005] similar to that of Akiyama.  Darga further teaches that the surface of the interconnect can be exposed to oxidizing environment (e.g., air) which can lead to poison of the fuel cell cathode [0035], and thus, a coating layer comprises of perovskite such as lanthanum strontium manganite (LSM) in the form of Mn2-xCo1+xO4 can be used to prevent the above issue [0036].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a coating formed of LSM in the form of Mn2-xCo1+xO4 on the interconnector of Akiyama as taught by Darga as to prevent poison of the fuel cell cathode from exposure to oxidizing element [0035-0036].  

	Akiyama discloses the dielectric layers comprise a corrosion-tolerant glass or alumina (see “… the surfaces of the gas separators… are coated by protective ceramic coatings… Al.sub.2 O.sub.3… ceramic coatings…”, Col. 2, lines 62-66; Col. 3, lines 19-42), but Akiyama does not disclose that the riser seal are recessed by 30 to 50 micrometer.
	Darga further discloses that the window seal area 15c maybe recessed relative to the flow field 907 by at least about 30-40 micrometers which is generally within the topographical variation of the window seal area 15c as to provide a uniform seal around the interconnector [0060-0061].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the recess structure into the interconnector as to provide a uniform seal around the interconnector of Akiyama as taught by Darga [0060-0061].
As to Claim 10:
	Akiyama discloses a coating not formed on the interconnector but does not disclose the coating is the claimed lanthanum strontium manganite.
	Darga further teaches that the surface of the interconnect can be exposed to oxidizing environment (e.g., air) which can lead to poison of the fuel cell cathode [0035], and thus, a coating layer comprises of perovskite such as lanthanum strontium manganite (LSM) in the form of Mn2-xCo1+xO4 can be used to prevent the above issue [0036].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a coating formed of LSM in the form of Mn2-xCo1+xO4 on the interconnector of Akiyama as taught by Darga as to prevent poison of the fuel cell cathode from exposure to oxidizing element [0035-0036].  
As to Claim 26:
 (see “… the surfaces of the gas separators… are coated by protective ceramic coatings… Al.sub.2 O.sub.3… ceramic coatings…”, Col. 2, lines 62-66; Col. 3, lines 19-42);

    PNG
    media_image5.png
    865
    537
    media_image5.png
    Greyscale

(see “… the surfaces of the gas separators… are coated by protective ceramic coatings… Al.sub.2 O.sub.3… ceramic coatings…”, Col. 2, lines 62-66; Col. 3, lines 19-42 – regarding the limitation of how the alumina layer is formed, it is noted that Akiyama has disclosed the same alumina layer as the claimed layer.  Thus, it is noted that a method limitation incorporated into a product claim does not patentable distinguish the product because what is given patentably consideration is the product itself and not the manner in which the product was made. Therefore, the patentability of a product is independent of how it was made. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113).
	However, Akiyama does not disclose the coating layer having the claimed LSM material.
	In the same field of endeavor, Darga also discloses an interconnector for a fuel cells stack (Abstract) having the plurality of ribs and channels [0005] similar to that of Akiyama.  Darga further teaches that the surface of the interconnect can be exposed to oxidizing environment (e.g., air) which can lead to poison of the fuel cell cathode [0035], and thus, a coating layer comprises of perovskite such as lanthanum strontium manganite (LSM) in the form of Mn2-xCo1+xO4 can be used to prevent the above issue [0036].
.  
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, as applied to claims 1 and 11 above.
As to Claim 6:
Akiyama discloses each interconnect comprises one fuel inlet and one fuel outlet (see Fig. 4), but does not disclose having more than two inlets and outlets.
However, having more than one inlet or outlet would just be duplicating the inlet and outlet port, which has been held as obvious.  Succinctly stated, fact that the claimed inlet and outlet are duplicated is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the inlets and outlets was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 
 As to Claim 21:
	Akiyama discloses the fuel cells stack comprises at least 2 fuel cells and does not comprise an anode splitter plate (see Fig. 4 – a single plate where the cathode is one side and the anode is on the other side is used instead of an anode splitter plate and a cathode splitter plate).
	However, Akiyama does not disclose at least 40 fuel cells.
Nonetheless, having more 40 fuel cells would just be duplicating the two fuel cells as shown in Figure 1-4 twenty times, which has been held as obvious.  Succinctly stated, fact that the claimed fuel (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, as applied to claim 11 above, and further in view of Mazza et al., US 20040137299 (hereinafter, Mazza).
	Akiyama discloses the fuel cells and fuel cell flow fields as disclosed above, but does not disclose the conductive layer made of nickel mesh and overlapped the manifold seal comprising conductive layers disposed between the fuel cells and adjacent fuel flow fields.
	In the same field of endeavor, Mazza also discloses a fuel cells tack having an interconnector and fuel cell design (Fig. 1, 2a, [0080, 0082]) similar to that of Akiyama.  Mazza further discloses that the electrically conductive coating 118 that overlapping the manifold seal is used as to carry the current from the fuel cell to the external circuit and it is further made of nickel plate/network/mesh material [0038, 0093, 0098].

    PNG
    media_image6.png
    672
    756
    media_image6.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a current collector made of nickel and overlapping the manifold seal as taught by Mazza to the fuel cell of Akiyama as to carry the current to the external circuit and also help seal the manifold to prevent it from leaking [0038, 0093, 0098].
Claims 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, as applied to claim 11 above, and further in view of Yoshii, US 20060019813.
As to Claim 19:
(see “… 20 sealing materials…”, Col. 2, line 67-Col.3, line 6, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6), but does not disclose that the seal is made of the specific claimed material. 
	In the same field of endeavor, Yoshii also discloses a sealing glass composition for a solid oxide fuel cell [0009] similar to that of Akiyama.  Yoshii also discloses a sealing glass composition comprising 20-50 mol% of SiO2, 1 to 9 mol % of Al2O3, 5 to 25 mol % of B2O3, 10 to 40 mol % of BaO, and 5 to 20 mol % of SrO (Abstract).  Yoshii further discloses that MgO, CaO, SrO, BaO, and ZnO are 30 to 50 mol% in total (Abstract).   Rare earth metal compound including lanthanide oxide is between 1 to 9 mol% [0041].  Yoshii teaches that by having the sealing composition above, the ability of join ceramic and metal members can be improved and the deterioration of the properties can be prevented [0019, 0030, 0040, 0042, 0043].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the above composition to the sealing of Akiyama as taught by Yoshii a to improve the fluidity at the time of the firing [0036, 0064] and improve the stability of the glass and prevent crystallization n at the time of producing the glass [0036, 0039, 0047, 0053, 0057, 0059, 0061, 0064].  
	Additionally, it would have been obvious to a skilled artisan to adjust the concentration of Yoshii to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As to Claims 23-25:
	Akiyama discloses a fuel cell stack (Col. 5, lines 49-65; Col. 6, lines 15-30; Col. 6, line 57-Col. 7, line 2), comprising:
	interconnectors stacked over one another (Fig. 4-6);
fuel cells disposed between the interconnects, facing the fuel and air flow fields of adjacent interconnects (see “… a plurality of passages (17) separated by ribs (18) extending in parallel in the direction of the flow of the anode gas…”, Col. 4, line 65-Col. 5, line 9; Col. 5, lines 35-65; Fig. 4);
a fuel inlet riser at least partially defined by the fuel inlets and configured to provide fuel to the fuel flow fields (see “… 20 sealing materials…”, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6 – Figs. 5-6 show clearly the sealing materials around the two opposing sides of the air flow field and the fuel flow field and also in the perimeter of both flow fields as well);
(see “… 20 sealing materials…”, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6 – Figs. 5-6 show clearly the sealing materials around the two opposing sides of the air flow field and the fuel flow field and also in the perimeter of both flow fields as well);
riser seals disposed on the riser seal region of each interconnect and configured to prevent fuel in the fuel inlet and outlet risers from entering the air flow fields (see “… 20 sealing materials…”, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6 – Figs. 5-6 show clearly the sealing materials around the two opposing sides of the air flow field and the fuel flow field and also in the perimeter of both flow fields as well); and
perimeter seals disposed on the perimeter seal region of each interconnect and configured to prevent air from entering the fuel flow fields (see “… 20 sealing materials…”, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6 – Figs. 5-6 show clearly the sealing materials around the two opposing sides of the air flow field and the fuel flow field and also in the perimeter of both flow fields as well);

    PNG
    media_image5.png
    865
    537
    media_image5.png
    Greyscale

Akiyama further discloses the riser and perimeter seals is made of SiO2, B2O3 and any of the well-known nonconducting, heat resisting glass compositions (see “… 20 sealing materials…”, Col. 2, line 67-Col.3, line 6, Col. 4, lines 30-43; Col. 5, lines 10-15; Figs. 4-6), but does not disclose that the seal is made of the specific claimed material.
	In the same field of endeavor, Yoshii also discloses a sealing glass composition for a solid oxide fuel cell [0009] similar to that of Akiyama.  Yoshii also discloses a sealing glass composition comprising 20-50 mol% of SiO2, 1 to 9 mol % of Al2O3, 5 to 25 mol % of B2O3, 10 to 40 mol % of BaO, and 5 to 20 mol % of SrO (Abstract).  Yoshii further discloses that MgO, CaO, SrO, BaO, and ZnO are 30 to 50 mol% in total (Abstract).   Rare earth metal compound including lanthanide oxide is between 1 to 9 mol% [0041].  Yoshii teaches that by having the sealing composition above, the ability of join ceramic and metal members can be improved and the deterioration of the properties can be prevented [0019, 0030, 0040, 0042, 0043].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the above composition to the sealing of Akiyama as taught by Yoshii a to improve the fluidity at the time of the firing [0036, 0064] and improve the stability of the glass and prevent crystallization n at the time of producing the glass [0036, 0039, 0047, 0053, 0057, 0059, 0061, 0064].  
	Additionally, it would have been obvious to a skilled artisan to adjust the concentration of Yoshii to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723